Honorable Ernest Gulnn
County Attorney
El Paso County
El Paso, Texas
Dear Sir:                   Opinion No, O-3545
                            Re: Whether OP not a money lender's
                                 occupation tax can be collected
                                 under Subdivision 15, Article
                                 7047, Vernon's Annotated Civil
                                 Statutes, where'one person
                                 loans money as agent of another
                                 person.
           This is in reply to your request for OUT"opinion con-
cerning money lenders. Your letter reads in part as follows:
          "The Tax Assessor-Collector has asked me to
   advise him whether or not a State and Count,yoccu-
   pation tax can be collected from certain money
   lenders doing business within the City of El Paso,
   and has specifieallg asked me whether or not Sub-
   division 15 of Ar,ticle7047 covers such businesses,


          "The facts,of the case Involved are these:
   a person living in San Antonio, Texas, has filed,
   in the assumed name records of this County, as
   owner of a money lending outfit, and has ~aman
   living in El Paso looking after the business here,
   t,heemployee in El Paso receiving a salary for
   his work2 as well as a corm~fssi~r~
                                     on the loans
   m&e, and loans the money advanced in the busi-
   ness by the man in San Antonio, If any losses
   are suffered in a loan, they are taken by the
   owner, in whose name ,thebusiness is registered,
           "Under these facts is the owx,errequired to
    pay the money lenders tax, and jiould the person
    employed by him in El Faso County be considered as
    an agent for the person advancing the money to loan?
            "If the owner, or the person in whose name
                                                          .      ,




Honorable Ernest Guinn, page 2         O-3545


    the business is registered, lives outside of the
    State of Texas, would a different rule apply?


           We are unable to find any statute that imposes an
occupation tax on money lenders in addition to the tax provided
for in Subdivision 15 of Article 7047, Vernon's Annotated Re-
vised Civil Statutes of Texas,
           This leaves us the questfon of'whether or not a tax
is Imposed In the case you ask about by said Article 7047, the
pertinent,parts of which read as follows:
           "There shall be levied on and collected
    from every person, ffrm, company or association
    of personsp pursuing any of the occupations
    named in the following numbered subdIvIsions of
    this article, an annual occupation tax, which
    shall be paid annually in advance except where
    herein other-wiseprovided, on every such occu-
    pation or separate establishment, as follows:


           95 0 Money Lenders. -7 From everg.person,
    firm, assocfation of personsJ or corporation
    %hose business Is lending money as agent OP
    agent,3for any corporation, firm or association,
    either in this Stata or out of it an annual
    tax of One Hundred Fffty Dollars [$150000)(I
    Provfded, that ff an off'iceis maintained in
    more than one county, the State tax shall be
    payable in each county 'wherean office is main-
    tained; and, provfded, further, that this Tax
    shall not apply to persons, firms, or associa-
    tions who lend money as an incfdent merely to
    the real estate busWe%,    T;OJshall said tax
    apply to banks, or banking Fnstitu;ions regu-
    iarly organized es SL.C:=~  a - o D e
It will be no,tifced ,thatthe only personj firm, association, or
@orporation taxes is a person, etc,, "lending money as agent or
agents for'any corPo~atiOR,   firm or associatfon". Under the
facts that you give, there is a princ'ipaland an agent, and the
agent is engaged in lending money as agent for the principal.
The agent is the person in El Paso, and the principal Is the
person in San Antonio, The princfpal, the San Antonio person,
13 not liable for 'thetax because the tax is only Imposed on the
person lending money as afiagent.
Honorable Ernest Guinn, page 3          o-3545


           Is the agent, the El Paso person, in this case liable
for the tax? We think he is not, because the only money lending
agents liable are "agents for any corporation, firm or associa-
tion". The El Paso agent is not an agent for azporation,
z    or association, but he Is an agent for a person. An indi-
vidual person'cannot be construed to be a corporation, a firm
OP an association.


           "Corporations are juristic persons brought into ex-'
istence by the national government, by some state of the Union,
or by some'foreign sovereignty", 10 Tex. Jur. 586. Certainly
the principal, the San Antonio person, in this 'case Is not a
corporation.
           We'do not believe that this San Antonio person could
be construed to be a firm. In the case of Dodson v, Warren
Hardware Co., (Texl Ct. Clv, App.) 162 S.W. 952, the court said:
             II'Afirm Is a partnership.' Black's Law
    Dist."
           We cannot construe the principal in this case to be
an association, In the case of In re Lloyd3 of Texas, (Dlst.
CT., N, D. Tex.) 43 Fed. (2nd) 383, the court said:
           "An 'association is an organized union of
    persons for a good purpose; a body of persons acting
    together for the promotion of some object of mutual
    interest or advantage.
           "It Is fundamentally a large partnership,
    from which It differs in that it,is not bound by
    the acts of the individual partners, abut only by
    those of its manager or trustee; and that shares
    in it are transferable, and t&it it is not dis-
    solved by the retirement, death, or bankruptcy of
    its individual members.


           Our answer to your inquiry is that no occupation tax
can be collected from either the prineipal'or the agent under
the facts you have given us. This answer applies whether the
principal lives in Texas or outside of the State,
Hbfioreble Ernest Guinn, page 4        o-3545


                              Yours very truly,
                           ATTORNEY GENERAL OF TEXAS

                              By s,kCecil C, Rotsch
                                    Cecil C. Rotsch
                                    Assfstant

CCR:mp:wc
s/Grover Sellers

Approved Opinion Committee By s/BwB Chairman